PD-0599-15
                                                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
     December 11, 2015                                    Transmitted 12/10/2015 3:48:48 PM
                                                            Accepted 12/11/2015 8:51:48 AM
                                                                             ABEL ACOSTA
                              PD-0599-15                                             CLERK

MARK TWAIN SIMPSON               §           IN THE TEXAS
                                 §
v.                               §           COURT OF
                                 §
THE STATE OF TEXAS               §           CRIMINAL APPEALS


                  PETITIONER’S MOTION FOR LEAVE
                   OF COURT TO FILE REPLY BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Petitioner-Appellee Mark Twain Simpson, and

submits this motion for leave of court to file a reply brief. In support

thereof, Simpson would show the following:

                                     I.

      Simpson filed a brief in the above-listed matter in this Court on

November 9, 2015. On December 9, 2015, the State filed its response.

                                     II.

      The State’s brief does not address the issue raised in Simpson

brief. Instead, the State again attempts to re-litigate the issue already

properly decided by the trial court. Simpson’s reply brief both clarifies

this for this Court and explains why the State’s failure to address the
issue raised in Simpson’s brief reveals its merit.

     Accordingly, Appellant prays that this motion for leave of court to

file reply brief be granted.

                                  Respectfully submitted,


                                       /s/ Bruce Anton
                                  BRUCE ANTON
                                  Bar Card No. 01274700
                                  ba@sualaw.com

                                       /s/ Brett Ordiway
                                  BRETT ORDIWAY
                                  Bar Card No. 24079086
                                  bordiway@sualaw.com

                                  SORRELS, UDASHEN & ANTON
                                  2311 Cedar Springs Road
                                  Suite 250
                                  Dallas, Texas 75201
                                  (214)-468-8100 (office)
                                  (214)-468-8104 (fax)

                                  Attorneys for Petitioner-Appellee
                        Certificate of Service

      I, the undersigned, hereby certify that a true and correct copy of
the foregoing Appellant’s Motion for Leave of Court to File Reply Brief
was electronically served to the Dallas County District Attorney’s Office
and the State Prosecuting Attorney on December 10, 2015.


                                      /s/ Bruce Anton
                                 BRUCE ANTON
                                 Bar Card No. 01274700
                                 ba@sualaw.com